Exhibit 10.1
AMENDMENT NO. 1 TO SHORTFALL AGREEMENT
     AMENDMENT No. 1 (this “Amendment”) dated as of December 18, 2008 to the
Shortfall Agreement dated as of November 25, 2008 by and between Maiden Lane III
LLC, a Delaware limited liability company (“ML III”), and AIG Financial Products
Corp., a Delaware corporation (“AIG-FP”) (the “Shortfall Agreement”).
RECITALS
     WHEREAS, the parties hereto desire to amend the Shortfall Agreement as set
forth herein to provide for the addition of certain derivative transactions to
such agreement and to provide for additional payments between ML III and AIG-FP;
     NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree
as follows:
     Section 1. Definitions. Unless otherwise specifically defined herein, each
term used herein that is defined in the Shortfall Agreement has the meaning
assigned to such term therein. Each reference to “hereof”, “hereunder”, “herein”
and “hereby” and each other similar reference and each reference to “this
Agreement” and each other similar reference contained in the Shortfall Agreement
shall, after this Amendment becomes effective, refer to the Shortfall Agreement
as amended hereby.
     Section 2. Adjustment Date. The parties agree that December 18, 2008 shall
be the Adjustment Date under the Shortfall Agreement.
     Section 3. Amendment of Shortfall Agreement. Effective as of the date
hereof, the Shortfall Agreement is hereby amended as follows:
     (a) The first recital shall be replaced by the following text:
     “WHEREAS as of October 31, 2008, AIG-FP was party to the derivative
transactions listed on Schedule A (the “Derivative Transactions”), with an
aggregate notional value of $62,129,719,487;”
     (b) Schedule A to the Shortfall Agreement shall be replaced in full with
Schedule A hereto.
     (c) The following text shall be inserted immediately after Section 2(c):
     (d) On the Adjustment Date (i) if the aggregate of deemed increases in
Posted Collateral exceeds the aggregate of deemed reductions in Posted
Collateral pursuant to Section 2(c) of the applicable Termination Agreements, ML
III shall pay or cause to be paid, in immediately available funds, to AIG-FP the
amount of such excess and (ii) if the aggregate of deemed reductions in Posted
Collateral exceeds the aggregate of deemed increases in Posted Collateral
pursuant to Section 2(c) of the applicable Termination Agreements, AIG-FP shall
pay, in immediately available funds, to ML III the amount of such excess for
credit to the Collateral Account.

 



--------------------------------------------------------------------------------



 



     Section 4. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed signature page of this Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
     Section 5. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.
     Section 6. Effectiveness. This Amendment shall become effective on the date
when each party hereto shall have received from each of the other parties hereto
a counterpart hereof signed by such party or facsimile or other written
confirmation that such party has signed a counterpart hereof.
     Section 7. Captions. The captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Amendment.
[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to
be executed on its behalf by its officers thereunto duly authorized on the day
and year first above written.

              MAIDEN LANE III LLC
 
            By: FEDERAL RESERVE BANK OF NEW
YORK, as its sole Managing Member
 
       
 
  By:   /s/ Helen Mucciolo 
 
       
 
      Name: Helen Mucciolo
 
      Title: Senior Vice President
 
            AIG FINANCIAL PRODUCTS CORP.
 
       
 
  By:   /s/ William N. Dooley
 
       
 
      Name: William N. Dooley
 
      Title: Chief Executive Officer

 



--------------------------------------------------------------------------------



 



Schedule A
to
Shortfall Agreement
List of Derivative Transactions

 